Order, Supreme Court, New York County (Michael Stallman, J.), entered November 20, 2002, which denied petitioner’s application to annul respondent Police Commissioner’s revocation of petitioner’s target pistol and rifle/shotgun licenses and dismissed the petition, unanimously affirmed, without costs.
The penalty of revocation does not shock our sense of fairness. Substantial evidence supports respondent’s findings that petitioner committed insurance fraud, failed to immediately notify the Licensing Division of his arrest therefor (see 38 RCNY 5-30 [c] [1]), and then failed to comply with the Licensing Division’s direction to provide it with a letter of explanation (see 38 RCNY 5-30 [g]). Such circumstances warrant revocation (cf. Matter of Trimis v New York City Police Dept., 300 AD2d 162 [2002], lv denied 100 NY2d 503 [2003]; Matter of Shulman v Safir, 249 AD2d 10 [1998]). No basis exists to disturb the Hearing Officer’s findings of credibility rejecting petitioner’s claims that he is innocent and pleaded guilty to a lesser degree of insurance fraud than charged simply to avoid the expense of a trial (see Matter of Berenhaus v Ward, 70 NY2d 436, 443, 444 [1987]). We have considered petitioner’s other arguments and find them unavailing. Concur—Nardelli, J.P., Mazzarelli, Friedman and Gonzalez, JJ.